Per Curiam.
On July 30, 1979 this Court declined to grant a request by the Legislature for an *507advisory opinion on the constitutionality of 1979 PA 57. In doing so we stated:
"[B]ecause the potential claims of unconstitutionality are not particularized, because there is a factual and jurisprudential void, because a premature construction of the Headlee Amendment may embarrass the right especially reserved by that amendment to taxpayers to bring actions in the Court of Appeals, and because the request in part affects legislation such as HB 4277, the effectiveness of which depends on this Court agreeing to this request and responding in a manner predetermined by the Legislature, a majority of this Court is unable, being fully mindful of the importance of the questions involved, and with due respect to the Legislature, to grant the request to render an advisory opinion.” 407 Mich 60, 68; 281 NW2d 322 (1979).
By letter dated December 28, 1979 the Governor has also asked for an advisory opinion on the constitutionality of 1979 PA 57. In his letter, the Governor stated, inter alia:
"The answer to this question is of unique and critical importance to me and to the Legislature as we consider the Fiscal Year 1981 budget. In the event that section la is unconstitutional and such assumptions [financing and administration of a function after December 22, 1978, which was previously performed by local units of government] are not countable as state payments under section 30 [Const 1963, art 9, § 30], it will obviously be necessary for the state to satisfy the requirement by making direct state payments to local units. Such continuation could inhibit the development of new and sound policy initiatives or promote deleterious decentralization.”
While we are not unmindful of the. budgetary planning problems alluded to by the Governor, in the few months which have passed since our previous decision on this matter, none of the concerns *508which originally prompted us to decline the request for an advisory opinion have been eradicated.
For the reasons cited in our previous opinion, we must respectfully decline the Governor’s request for an advisory opinion on the constitutionality of 1979 PA 57.
We reiterate the observation we made in Bequest for Advisory Opinion on the Constitutionality of 1979 PA 57, supra, at page 68: "The Court stands ready to examine carefully and to resolve expeditiously any controversy that comes to it out of application of [the Headlee Amendment and legislation pertinent thereto] in a factual setting.”
Kavanagh, Levin, Ryan, and Blair Moody, Jr., JJ., concurred.